      6:13-cv-02428-JD        Date Filed 02/18/21          Entry Number 229      Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION


 United States of America ex rel. Charles R.           Civil Action No: 6:13-cv-02428-JDIII
 Shepherd, Danny V. Rude, Robert Scott
 Dillard, and Rickey Mackey,
                                                       NOTICE OF WITHDRAWAL OF
                                     Plaintiffs,
                                                       MOTION TO QUASH SUBPOENA
                v.                                     OR, IN THE ALTERNATIVE FOR A
                                                       STAY, WITHOUT PREJUDICE TO
 Fluor Corporation, Inc. and Fluor
                                                       REFILING
 Intercontinental, Inc.,


                                 Defendants.




       Third party Jeffrey Nix hereby notifies this Court that he is withdrawing, without

prejudice to refiling, the Motion To Quash Subpoena or, In the Alternative, for a Stay of

enforcement of a subpoena served upon him by Fluor Corporation. The Motion to Quash was

filed with this Court on Februry 12, 2021. Dkt. 227. On February 17, 2021, counsel for Mr. Nix

and counsel for Fluor conferred and agreed that Mr. Nix would withdraw his Motion to Quash

without prejudice subject to refiling based upon the agreement that Fluor wll not move to enforce

its FRCP 45 subpoena at least until this Court issues an order resolving a dispute between Fluor

and Plaintiffs Charles Shepherd, Danny Rude, Robert Scott Dillard and Rickey Mackey

concerning Fluor’s request for information over which Plaintiffs have asserted attorney-client

privilege and work product protection. Both parties have agreed that all objections and

arguments they may have concerning the enforceability and scope of Fluor’s subpoena are

preserved for later presentation to the Court if it becomes necessary.

                                 (Signature Page to Follow)


                                                   1
      6:13-cv-02428-JD       Date Filed 02/18/21   Entry Number 229   Page 2 of 2




                                          Respectfully submitted,



                                          s/ William A. Coates____________________
                                          William A. Coates (Federal ID # 00183)
                                          ROE CASSIDY COATES & PRICE, P.A.
                                          Post Office Box 10529
                                          Greenville, South Carolina 29603
                                          Telephone: 864-349-2600
                                          E-mail wac@roecassidy.com
                                          Attorney for Third-Party Jeffrey Nix


Greenville, South Carolina
February 18, 2021

OF COUNSEL:
Colette G. Matzzie (Admitted PHV)
PHILLIPS & COHEN LLP
2000 Massachusetts Avenue, NW
Washington, DC 20036
Telephone: 202-833-4567
Fax: 202-833-1815
E-mail: cmatzzie@phillipsandcohen.com




                                             2
